Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner notes that the status identifiers for non-elected and withdrawn claims 32-50 are in error. Corrections are required in any future reply to this office action.
The elected invention is Group I, claims 31 and 51-70. Applicant made the election without traverse in the reply filed on 4/2/21
Applicant’s argument made in the last reply that non-elected claims 32-50 depend from elected claim 31, and therefore, that claims 32-50 should be allowed upon the allowance of claim 31 is acknowledged again, although applicant did not repeat in in the latest reply. However, as indicated by the examiner last time, applicant’s argument is unconvincing since claims 32-50 although drafted to refer back to claim 31 are not in fact dependent claims. For example, claims 32-50 do not further limit claim 31.
Claims 32-50 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/2/21. An action on the merits of claims 31 and 51-70 follows.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 66 is finally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 66 is indefinite because it is incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31 and 51-70 are finally rejected under 35 U.S.C. 103 as being unpatentable over Page et al. (2014/0027553). Page discloses most of the features of the claims. With respect to independent claim 31 these are:
The claimed combined shipping and expansion device can be system 10. Thus, the claimed container can be container 30. The claimed roll of slit sheet material can be roll 50. It comprises a core member as claimed (hollow core 50) and slit sheet material (material 52) as also claimed. The claimed dispensing opening can be opening 38. 
all components of the device (system 10) can be recyclable, biodegradable and compostable. Therefore, what is missing from Page is disclosure of recyclable paper or board specifically, for the components of the device recited in claim 31, including the container. On the other hand, recyclable paper or board is conventional recyclable material including container material. Given the above noted disclosure in Page, and the knowledge in the art of recyclable paper or board, it would have been obvious to construct the device of claim 31 from recyclable paper or board as claimed, for the purpose of providing more economical materials for the recyclable device of Page.
Regarding the dependent claim features, Page discloses some of these as well. Thus, the friction member of claim 51 can be one of support members 72 and 74. The claimed movable member of claim 54 can also be one of the support members 72 and 74. However, it can also be cord 80. Additionally, the claimed releasable attachment mechanisms of claims 55 and 56 can be core plugs 76 and 78. Still 
However, the dependent claim features of claims 52-53, 59 and 62-67 may not be disclosed in Page. On the other hand these features are also conventional or well within the level of skill of one of ordinary skill in the relevant art to provide. Therefore, it would have been obvious to provide the device of Page with the missing features, in order to provide a more economical device or one that functioned better for its intended purpose. 
The features of new claims 68-70 also appear to be disclosed in Page. However, the claim features also all appear to be well within the level of skill of one of ordinary skill in the relevant art to provide, setting aside the disclosure in Page. Therefore, it would also have been obvious to provide these features to the apparatus in Page, for the purpose of providing a more economical apparatus, one that better . 
Applicant's arguments filed 1/4/22 have been fully considered but they are not persuasive. 
Regarding the rejection of claim 66 under 35 USC 112, applicant does not address the rejection. Applicant also mischaracterizes the rejection. So taking this last point first, claim 66 was not rejected for being incomplete “for omitting features of the shipping and expansion device” as stated by applicant on page 1 of the latest Remarks. Instead, and clearly, claim 66 was rejected for omitting the features of the shipping and expansion device that facilitate the paper being expandable as recited in claim 66, and these features are considered by the examiner to be essential elements. Claim 66 merely requires that the paper is expandable by applying to it a claimed force to form an expanded sheet having hexagonal cells. These elements are functional in nature. But what are the physical or other characteristics of the sheet that would allow for such expansion? These are essential elements and 
Regarding the prior art rejection applicant argues that Page does not meet the requirement in claim 31 that the combined shipping and expansion device is made from substantially entirely recyclable paper or board materials such that after dispensing the slit sheet material the device can be recycled in a paper recycling facility. In support of this argument applicant argues that the apparatus of Page includes core plugs and a cord that are not made of paper or board. Applicant further argues that the core plugs and cord “are plainly not capable of being recycled in a paper recycling facility”. None of these arguments are convincing for the reasons following.
First of all the requirement in the claim is for the shipping and expansion device to be made from substantially entirely recyclable paper or board materials (not that it be made from entirely recyclable paper or board materials). Note claim 31 sub-part e). So clearly, some substantially entirely recyclable paper or board materials (with the exception of small parts thereof as indicated above such as the cord).
Additionally, and second, the argument that the core plugs and cord “are plainly not capable of being recycled in a paper recycling facility” appears to be conjecture on the part of the applicant. How does applicant know that a particular paper recycling facility cannot also recycle other materials?
Third, the applicant does not address the express disclosure in Page paragraph [0064] that was also highlighted in the rejection itself, all components of system 10 can be recyclable, biodegradable, or compostable. What applicant has done is point to one specific embodiment of the Page apparatus, but what of these others in which all components can be recyclable, biodegradable, or compostable? Clearly, a device in which all components are paperboard and are recyclable meets a claim to a device made from substantially entirely recyclable paper or board materials. No?   
Fourth, there is another problem with the applicant’s arguments. The claimed combined shipping and expansion device is also the one having the specific structural features recited in parts a) through e) of claim 31. These include, in terms of any recyclability whatsoever, the container made with recyclable paper or board and a core member made with recyclable paper or board. Well, Page has these features. The examiner also notes that the applicant does not argue that Page does not meet these features. Page was applied in the rejection of claim 31 specifically to meet the structural elements required in claim 
Fifth and finally, the examiner notes the argument that the Patent Office has improperly ignored features of numerous dependent claims. The examiner disagrees. Each claim was mentioned in the rejections as either being disclosed in Page or being obvious over Page. This is clearly not ignoring claims. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418.  The examiner can normally be reached on Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB K ACKUN/Primary Examiner, Art Unit 3736